                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE


DITECH FINANCIAL, LLC                                                                                 PLAINTIFF

v.                                                                CIVIL ACTION NO. 3:18-CV-618-CRS

Patricia FENTRESS, et al.                                                                         DEFENDANTS


                              MEMORANDUM OPINION AND ORDER

         Plaintiff Ditech Financial, LLC brought this suit against Defendant Patricia Fentress and

several other entities in the Jefferson County Circuit Court seeking to foreclose a mortgage on

real property owned by Fentress. DN 1-1. Fentress filed a notice of removal based on diversity of

citizenship. DN 1.1 Ditech moved for remand, citing the forum defendant rule. DN 6.

         Generally, federal district courts have jurisdiction over civil actions where the amount in

controversy exceeds $75,000 and is between citizens of different states. 28 U.S.C. § 1332(a)(1).

However, a civil action otherwise removable under § 1332 may not be removed if any of the

defendants are a citizen of the state where the action is brought. 28 U.S.C. § 1441(b)(2).

         Here, Fentress has conceded that “Fentress [is] a citizen of the State of Kentucky.” DN 1

at 3. She also notes that several other defendants are citizens of Kentucky. Id. at 4. Therefore,

removal is improper based on the forum defendant rule codified by 28 U.S.C. § 1441(b)(2). As a

result, the Court GRANTS the motion to remand (DN 6) and REMANDS the case to the

Jefferson County Circuit Court.




1
  Fentress does not explicitly argue that a federal question is presented. See generally DN 1. Regardless, an
examination of the record does not reveal “a federal question . . . presented on the face of the plaintiff's properly
pleaded complaint.” Caterpillar Inc. v. Williams, 481 U.S. 386, 392 (1987). It is insufficient for Fentress to raise
federal questions in her answer, as “[t]he federal questions ‘must be disclosed upon the face of the complaint,
unaided by the answer.’” Phillips Petroleum Co. v. Texaco, Inc., 415 U.S. 125, (1974) (quoting Gully v. First Nat’l
Bank, 299 U.S. 109, 113 (1936)).

                                                          1
       In its motion for remand, Ditech also seeks to recover costs incurred as a result of

improper removal. DN 6 at 1. See also 28 U.S.C. § 1447(c). However, such an award is

discretionary, and there is no presumption that such award should be made. Martin v. Franklin

Capital Corp., 546 U.S. 132, 139 (2005). Fees should be awarded “only where the removing

party lacked an objectively reasonable basis for seeking removal.” Id. at 141. The Court cannot

say on these facts that defendant lacked such a basis. Therefore, the Court DENIES Ditech’s

request for attorneys’ fees and costs associated with the motion to remand (DN 6).


                            January 14, 2019




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                2
